Case 8:21-bk-10958-ES      Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39         Desc
                            Main Document    Page 1 of 37


  1   RON BENDER (SBN 143364)
      MONICA Y. KIM (SBN 180139)
  2   JULIET Y. OH (SBN 211414)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234
  5   Facsimile: (310) 229-1244
      Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COM
  6
      Attorneys for Chapter 11 Debtors and
  7   Debtors-in-Possession
  8

  9                        UNITED STATES BANKRUPTCY COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11                                  SANTA ANA DIVISION
 12
      In re:                                    Lead Case No.: 8:21-bk-10958-ES
 13

 14   PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
      Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)
 15
             Debtor and Debtor in Possession.   Chapter 11 Cases
 16   _________________________________
 17   In re:                                    NOTICE OF MOTION AND MOTION FOR
                                                ORDER     EXTENDING      DEBTORS’
 18   3100 E. IMPERIAL INVESTMENT,              EXCLUSIVE PERIODS TO FILE PLAN OF
      LLC, a Delaware limited liability         REORGANIZATION      AND    OBTAIN
 19   company,                                  ACCEPTANCES              THEREOF;
                                                MEMORANDUM      OF   POINTS   AND
 20         Debtor and Debtor in Possession.    AUTHORITIES; DECLARATION OF LUIS
 21   _________________________________         C. VALENZUELA IN SUPPORT THEREOF

 22      Affects both Debtors                   Hearing:
                                                Date:    August 5, 2021
 23     Affects Plamex Investment, LLC only     Time:    10:30 a.m.
                                                Place:   ZoomGov
 24     Affects 3100 E. Imperial Investment,
 25   LLC only

 26

 27

 28



                                                 1
Case 8:21-bk-10958-ES            Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                                                 Desc
                                  Main Document    Page 2 of 37


  1                                                   TABLE OF CONTENTS
  2   MEMORANDUM OF POINTS AND AUTHORITIES..................................................... 5
  3
      I.     STATEMENT OF FACTS ........................................................................................ 5
  4
             A.        Background ..........................................................................................................5
  5
             B.        The Debtors’ Liabilities ......................................................................................7
  6

  7          C.        Current Posture Of The Debtors’ Bankruptcy Cases ....................................9

  8          D.        The Need For An Extension Of The Debtors’ Exclusive Periods To File
                       A Plan And Obtain Acceptances Thereof ........................................................12
  9
      II.    DISCUSSION ............................................................................................................. 14
 10

 11          A.        The Court Has Authority To Extend The Debtors’ Exclusive Periods
                       To File A Plan Of Reorganization And Obtain Acceptances Thereof ...... 14
 12
                       1.         The size and complexity of the case ........................................................16
 13
                       2.         The necessity of sufficient time to permit the debtor to negotiate a
 14
                                  plan of reorganization and prepare adequate information ..................16
 15
                       3.         The existence of good faith progress toward reorganization................17
 16
                       4.         The fact that the debtor is paying its bills as they become due .............17
 17
                       5.         Whether the debtor has demonstrated reasonable prospects for
 18
                                  filing a viable plan ...................................................................................17
 19
                       6.         Whether the debtor has made progress in negotiations with its
 20                               creditors ...................................................................................................18
 21                    7.         The amount of time which has elapsed in the case ...............................18
 22
                       8.         Whether the debtor is seeking an extension of exclusivity in order
 23                               to pressure creditors to submit to the debtor’s reorganization
                                  demands ....................................................................................................19
 24
                       9.         Whether an unresolved contingency exists ............................................19
 25

 26          B.        Progress Towards Reorganization And Proper Motives Warrant
                       An Extension Of The Debtors’ Plan Exclusivity Periods ........................... 20
 27
      III.   CONCLUSION ........................................................................................................... 20
 28



                                                                          i
Case 8:21-bk-10958-ES                 Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                                             Desc
                                       Main Document    Page 3 of 37


  1
                                                       TABLE OF AUTHORITIES
  2
                                                                                                                                          Page(s)
  3
      Federal Cases
  4

  5   In re AmKo Plastics, Inc.,
          197 B.R. 74 (Bankr. S.D. Ohio 1996)......................................................................................14
  6
      In re Dow Corning Corp.,
  7       208 B.R. 661 (Bankr. E.D. Mich. 1997) ............................................................................15, 19
  8   In re Gibson & Cushman Dredging Corp.,
          101 B.R. 405 (Bankr. E.D.N.Y. 1989).....................................................................................14
  9
      In re Pine Run Trust, Inc.,
 10
          67 B.R. 432 ........................................................................................................................15, 19
 11
      In re Public Service Company of New Hampshire,
 12       88 B.R. 521 (Bankr. D.N.H. 1988) ..........................................................................................14

 13   In re Trainer’s, Inc.,
          17 B.R. 246 (Bankr. E.D. Pa. 1982) ........................................................................................20
 14
      Federal Statutes
 15

 16   11 U.S.C. § 101 et seq............................................................................................................ passim

 17   11 U.S.C. § 341(a) ...........................................................................................................................9

 18   11 U.S.C. § 1121 ..................................................................................................................3, 12, 14

 19   11 U.S.C. § 1107 ..............................................................................................................................5

 20   11 U.S.C. § 1108 ..............................................................................................................................5
 21   Other Authorities
 22   Federal Rule of Bankruptcy Procedure 2004 ...........................................................................11, 12
 23
      Federal Rules of Evidence Rule 201 ..............................................................................................17
 24
      H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 220, 232 (1977) ......................................................15
 25
      Local Bankruptcy Rule 9013-1 ........................................................................................................3
 26

 27

 28



                                                                            ii
Case 8:21-bk-10958-ES      Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39               Desc
                            Main Document    Page 4 of 37


  1          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

  2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL KNOWN

  3   SECURED CREDITORS, TWENTY LARGEST UNSECURED CREDITORS, AND ALL

  4   PARTIES REQUESTING SPECIAL NOTICE:

  5          PLEASE TAKE NOTICE that a hearing will be held on August 5, 2021 at 10:30 a.m.,

  6   before the Honorable Erithe A. Smith, United States Bankruptcy Judge for the Central District of

  7   California, Santa Ana Division, in Courtroom “5A” located at 411 West Fourth Street, Santa

  8   Ana, California 92701, for the Court to consider the motion (the “Motion”) filed by Plamex

  9   Investment, LLC, a Delaware limited liability company (“Plamex”), and 3100 E. Imperial

 10   Investment, LLC, a Delaware limited liability company (“3100,” and together with Plamex, the
 11   “Debtors”), the debtors and debtors-in-possession in the above-captioned, jointly administered
 12   chapter 11 bankruptcy cases, for the entry of an order extending each of the Debtors’ exclusive
 13   periods to file a plan of reorganization (“Plan”) and obtain acceptances thereof. The complete
 14   relief requested and the bases for this Motion are set forth in the Memorandum of Points and
 15   Authorities and the Declaration of Luis C. Valenzuela annexed hereto (the “Valenzuela
 16   Declaration”).
 17           The Debtors each filed a voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq.
 18   (the “Bankruptcy Code”) on April 14, 2021 (the “Petition Date”). Plamex is the fee simple
 19   owner of “Plaza Mexico,” a 403,242 square-foot community shopping center offering specialty
 20   retail and dining located in Lynwood, California just north of the 105 freeway (approximately 20

 21   minutes from LAX). For over 20 years, Plaza Mexico has been a community landmark in

 22   Southern California. The premise behind Plaza Mexico is to represent the rich Latino heritage of

 23   the community and create an authentic Mexican cultural landscape through the incorporation of

 24   Mexican architecture, authentic building materials, notable monuments, and a forum to celebrate

 25   all Mexican fiestas. Currently, Plaza Mexico is occupied by tenants that include Food 4 Less,

 26   Rite Aid, Curacao, Chuck E. Cheese, and a wide variety of restaurants and retailers of clothing,

 27   electronics, shoes, toys, jewelry, and furniture. The property also boasts a revenue-creating LED

 28



                                                     2
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 5 of 37


  1   tower overlooking the I-105 Freeway. Plamex is wholly owned by its sole member, 3100, one of

  2   the Debtors herein. Other than its membership interests in Plamex, 3100 does not have any other

  3   material assets.

  4            The Debtors’ exclusive periods to file a Plan and obtain acceptances thereof under

  5   Bankruptcy Code § 1121(d) will expire on August 12, 2021 and November 10, 2021,

  6   respectively. By this Motion, and for the reasons set forth in the Memorandum of Points and

  7   Authorities annexed hereto, the Debtors seek an order extending their exclusive periods to file a

  8   Plan and obtain acceptances thereof for approximately 90 days, to and including November 10,

  9   2021 and January 10, 2022, respectively. The Debtors seek the foregoing extensions without

 10   prejudice to their rights to seek further extensions of their exclusivity periods.

 11          The Motion is based upon 11 U.S.C. § 1121, Local Bankruptcy Rule 9013-1, this Notice

 12   of Motion and Motion, the attached Memorandum of Points and Authorities and the Declaration

 13   of Luis C. Valenzuela, the entire record in each of the Debtors’ bankruptcy cases, the statements,

 14   arguments and representations of counsel to be made at the hearing on the Motion, and any other

 15   evidence properly presented to the Court at or prior to the hearing on the Motion.

 16          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

 17   1(f), any opposition to the Motion must be in writing, filed with the Court and served upon the

 18   United States Trustee as well as counsel for the Debtors at the address set forth in the upper left-

 19   hand corner of the first page of this Notice and Motion by no later than fourteen (14) days before

 20   the date of the hearing on the Motion.

 21          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

 22   1(h), the failure to file and serve a timely opposition to the Motion may be deemed by the Court

 23   to constitute consent to the granting of the relief requested in the Motion.

 24          WHEREFORE, the Debtors respectfully request that the Court enter an order:

 25          (1)     granting the Motion in its entirety;

 26          (2)     extending each of the Debtors’ exclusive periods to file a Plan and obtain

 27   acceptances thereof for approximately 90 days, to and including November 10, 2021 and January

 28



                                                        3
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39               Desc
                              Main Document    Page 6 of 37


  1   10, 2022, respectively, without prejudice to the Debtors’ rights to seek further extensions of such

  2   periods; and

  3          (3)     granting such further relief as the Court deems just and proper.

  4   Dated: July 15, 2021                         PLAMEX INVESTMENT, LLC, et al.

  5                                                By:     /s/ Juliet Y. Oh
  6                                                        RON BENDER
                                                           MONICA Y. KIM
  7                                                        JULIET Y. OH
                                                           Counsel for Chapter 11 Debtors and
  8                                                        Debtors in Possession
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                      4
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39               Desc
                              Main Document    Page 7 of 37


  1                        MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                    I.

  3                                      STATEMENT OF FACTS

  4   A.      Background.

  5           1.      Plamex Investment, LLC, a Delaware limited liability company (“Plamex”), and

  6   3100 E. Imperial Investment, LLC, a Delaware limited liability company (“3100,” and together

  7   with Plamex, the “Debtors”), the debtors and debtors-in-possession in the above-captioned, jointly

  8   administered chapter 11 bankruptcy cases, commenced their bankruptcy cases by filing Voluntary

  9   Petitions for relief under chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on April

 10   14, 2021 (the “Petition Date”). Since the Petition Date, the Debtors have operated their businesses,
 11   managed their financial affairs, and operated their bankruptcy estates as debtors-in-possession
 12   pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 13           2.      On April 15, 2021, the Court entered orders approving the joint administration of
 14   the Debtors’ bankruptcy cases, with the lead case being the bankruptcy case of Plamex, Case No.
 15   8:21-bk-10958-ES.
 16           3.      The two individuals who serve as the principals of the Debtors are Min Chae and
 17   Donald Chae, brothers who each have more than 30 years of experience in real estate investment,
 18   development, and management. The Chae brothers’ specialty and expertise rest in creating vibrant
 19   and thriving cultural retail centers at previously under-performing locations, particularly in
 20   ethnically diverse areas. The “Plaza Mexico” is one such project and the crown jewel of the Chae

 21   brothers’ real estate portfolio.

 22           4.      Plamex is the fee simple owner of Plaza Mexico (“Plaza Mexico” or the

 23   “Property”), a 403,242 square-foot community shopping center offering specialty retail and dining

 24   located in Lynwood, California just north of the 105 freeway (approximately 20 minutes from

 25   LAX). For over 20 years, Plaza Mexico has been a community landmark in Southern California.

 26   The premise behind Plaza Mexico is to represent the rich Latino heritage of the community and

 27   create an authentic Mexican cultural landscape through the incorporation of Mexican architecture,

 28



                                                       5
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                   Desc
                             Main Document    Page 8 of 37


  1   authentic building materials, notable monuments, and a forum to celebrate all Mexican fiestas.

  2   Currently, Plaza Mexico is occupied by tenants that include Food 4 Less, Rite Aid, Curacao,

  3   Chuck E. Cheese, and a wide variety of restaurants and retailers of clothing, electronics, shoes,

  4   toys, jewelry, and furniture. The Property also generates a modest revenue from advertising it sells

  5   on its LED tower, which overlooks the I-105 Freeway.

  6           5.     Plamex is wholly-owned by its sole member, 3100. In turn, 3100 is wholly owned

  7   by an entity called Placo Investment, LLC (“Placo”), and Placo is wholly-owned by ISLT

  8   Investment, LLC (“ISLT”). Neither Placo nor ISLT has filed its own bankruptcy case. The multi-

  9   layered organizational structure of the Debtors and their parent companies, as well as the terms of

 10   the limited liability agreements for the Debtors, as amended and restated, are the direct result of

 11   pre-petition structured finance and securitization transactions.

 12           6.     The Debtors’ bankruptcy filings were the results of two primary factors: (i)

 13   substantial loss of rent revenue from Plamex’s tenants due to the COVID-19 pandemic which

 14   caused the Debtors to default on their obligations to their secured lenders, and (ii) efforts by the

 15   secured lenders to foreclose on their collateral, including a foreclosure sale on the membership

 16   interests held by 3100 in Plamex, which was scheduled by 3100’s secured lenders for April 15,

 17   2021.

 18           7.     More specifically, Plaza Mexico has not been immune to the financial effects of the

 19   COVID-19 pandemic. Due to government-imposed stay-at-home orders and related restrictions

 20   which started in March of 2020, Plaza Mexico’s tenants were required to close and/or experienced

 21   a drastic loss of business, sales and income. Many of the tenants did not pay full or any rents to

 22   Plamex, which, in turn, resulted in a default by the Debtors to their secured lenders. The Debtors

 23   and their parent companies were in the process of re-financing at the time the pandemic hit, which

 24   halted the process. Recently, as California has started to ease restrictions, rent collections at Plaza

 25   Mexico have been brought almost back to pre-pandemic levels. There is an increase in foot traffic,

 26   and tenants are starting to pay rents timely. However, despite these positive movements, the

 27   secured lenders who provided mezzanine loans to 3100 were unwilling to stop their April 15, 2021

 28



                                                        6
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                  Desc
                              Main Document    Page 9 of 37


  1   foreclosure sale. As a result, the Debtors had no choice but to file their bankruptcy petitions to

  2   preserve their assets for the benefit of all constituencies.

  3   B.      The Debtors’ Liabilities.

  4           8.      Plamex – Senior Loans.          On June 16, 2016, Plamex, as borrower, obtained

  5   $106,000,000 in loans from Natixis, New York Branch (“Senior Loans”), secured by a “Deed of

  6   Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing” (“Deed of Trust”)

  7   upon the Plaza Mexico real property, and liens upon substantially all other assets of Plamex

  8   purportedly perfected by, among other things, the recording of UCC-1 financing statements in the

  9   States of Delaware and California. The promissory note evidencing the Senior Loans was

 10   contemporaneously severed and split into six replacement promissory notes: Replacement

 11   Promissory Note A-1 for $28,000,000, Replacement Promissory Note A-2 for $20,000,000,

 12   Replacement Promissory Note A-3 for $20,000,000, Replacement Promissory Note A-4 for

 13   $20,000,000, Replacement Promissory Note A-5 for $10,000,000, and Replacement Promissory

 14   Note A-6 for $8,000,000 (collectively, the “Notes”), all of which Notes the Debtors are advised are

 15   held by Wells Fargo Bank, National Association, as Trustee for Morgan Stanley Capital I Trust
 16   2016-UBS11, Commercial Mortgage-Pass Through Certificates, Series 2016-UBS11 (“Wells
 17   Fargo”). The Debtors are advised and believe that CWCapital Asset Management, LLC is the
 18   servicer (“Servicer”) of all of the Notes.
 19           9.      The Senior Loans matured on or about July 5, 2021. The Senior Loans accrue non-
 20   default interest at a fixed rate of 4.598%, and default interest rate that is the lesser of (i) maximum

 21   rate permitted by applicable law, or (ii) 5% above the regular rate. Plamex went into default on the

 22   Senior Loans in May 2020. Given the pandemic and its financial effects, including Plamex’s

 23   efforts to re-finance the Senior Loans which was in process during the Spring of 2020 when the

 24   pandemic suddenly hit, Plamex requested, but the holders of the Notes refused, to extend the

 25   maturity date of the Senior Loans. Post-petition, Plamex is continuing its efforts to seek a further

 26   extension of the maturity date of the Senior Loans. As of the Petition Date, the holders of the

 27   Senior Loans contend that at least $107,779,709.71 in principal, interest, default interest, late

 28



                                                          7
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 10 of 37


  1   charges, advances, administrative, liquidation and servicing fees and expenses, attorneys’ fees, and

  2   other costs and expenses.

  3          10.     In June 2016, at the time of the Senior Loans, the Plaza Mexico property was

  4   appraised at approximately $184-187 million. Plamex has been advised by Wells Fargo of, and

  5   has been provided with a written report which reflects, an appraised value of $170 million for the

  6   Plaza Mexico property as of October 2020 (which appraisal report was apparently commissioned

  7   by the Servicer).

  8          11.     3100 – Mezzanine Loans. Concurrently with the Senior Loans, on June 16, 2016,

  9   3100 obtained $14,000,000 in mezzanine loans also from Natixis, New York Branch (“Mezzanine

 10   Loans”). These Mezzanine Loans were also contemporaneously or subsequently sold, conveyed
 11   and assigned to Waterfall Olympic Fund Grantor Trust, Series III (“Waterfall”) and Quarry Head
 12   2017-1 Grantor Trust (“Quarry Head”). The Mezzanine Loans were primarily secured by a pledge
 13   of all of 3100’s membership interest in and to Plamex pursuant to a “Pledge and Security
 14   Agreement.” The holders of the Mezzanine Loans also purportedly perfected their liens on
 15   substantially all assets of 3100 by the recording of UCC-1 financing statements in the States of
 16   Delaware and California. 3100 is advised that Waterfall and Quarry Head assert that the balance
 17   of the Mezzanine Loans totaled more than $18 million as of the Petition Date.
 18          12.     Because 3100’s ability to service its debt payments on the Mezzanine Loans also
 19   hinges on the performance of Plaza Mexico, which it was unable to do as a result of the pandemic
 20   and its financial effects, 3100 also went into default as to the Mezzanine Loans. Waterfall and

 21   Quarry Head sought to foreclose upon the pledge and lien upon 3100’s membership interests in

 22   Plamex, with a UCC foreclosure sale scheduled for April 15, 2021. Plamex and 3100 commenced

 23   their bankruptcy cases to avoid foreclosure upon such membership interests and to preserve these

 24   interests and the Plaza Mexico property for all constituents.

 25          13.     Pursuant to an “Intercreditor Agreement” between Natixis, New York Branch with

 26   itself on behalf of the Senior Loans and the Mezzanine Loans, the Mezzanine Loans are, among

 27   other things, subordinated to the Senior Loans, including as to payment.

 28



                                                        8
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 11 of 37


  1   C.     Current Posture Of The Debtors’ Bankruptcy Cases.

  2          14.     Following the Petition Date, the Debtors were required to address the various

  3   substantial administrative matters attendant to the commencement of their bankruptcy cases.

  4   These matters included the preparation of the Debtors’ respective Schedules of Assets and

  5   Liabilities (collectively, the “Schedules”) and Statement of Financial Affairs (“SOFA”), which the

  6   Debtors timely filed. 3100 timely filed its Schedules and SOFA on April 28, 2021. Plamex timely

  7   filed its Schedules and SOFA on May 12, 2021, after obtaining an extension of its deadline to file

  8   the Schedules and SOFA from the Court.

  9          15.     Additionally, immediately after the Petition Date, the Debtors prepared and

 10   submitted materials required by the Office of the United States Trustee (the “OUST”). On April

 11   21, 2021, both of the Debtors timely their 7-Day Packages to the OUST. The Debtors attended
 12   their initial debtor’s interviews on May 3, 2021, and attended their meetings of creditors required
 13   under 11 U.S.C. § 341(a) on May 20, 2021, all of which were conducted by the OUST. The
 14   Debtors have also prepared and filed with the Court their monthly operating reports due to date.
 15          16.     Pursuant to a “Management Agreement” dated September 22, 2011 between
 16   Plamex and Greenland Property Management, LLC (“Greenland”), Plamex employed Greenland
 17   to rent, lease, operate and manage the Plaza Mexico property. Greenland is an entity that is also
 18   ultimately owned by Donald Chae and Min Chae. Greenland, in conjunction with other property
 19   management companies owned by the Chae brothers, including M+D Properties (collectively,
 20   “Manager”), manage the day-to-day operations and affairs of the Plaza Mexico shopping center.

 21          17.     Plamex, Manager and the holders of the Senior Loans are also parties to a “Deposit

 22   Account Agreement” pursuant to which Plamex and Manager agreed that all rents from the

 23   property would be deposited and paid into a lockbox held at Wells Fargo Bank. A “Deposit

 24   Account Control Agreement” (i.e., a “DACA”) was executed by and among Plamex, Natixis, New

 25   York Branch, and Wells Fargo Bank setting forth the rights of the parties with respect to the

 26   lockbox account.

 27

 28



                                                       9
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 12 of 37


  1          18.     As of the Petition Date, the balances in the lockbox and many other reserve

  2   accounts maintained by the Servicer on behalf of the holders of the Notes were approximately $4.5

  3   million (collectively, the “Reserves”). As mandated by the OUST, immediately following the

  4   filing of their bankruptcy petitions, the Debtors each opened their respective general, payroll and

  5   tax debtor-in-possession bank accounts (“DIP Accounts”). Plamex took steps immediately after

  6   the Petition Date to close its pre-petition bank accounts, and to withdraw all funds contained in

  7   those pre-petition accounts so that such funds could be deposited into Plamex’s newly-established

  8   DIP Accounts at Axos Bank.

  9          19.     On the Petition Date, Plamex filed its emergency motion for authority to use cash

 10   collateral of Wells Fargo, the holders of the Senior Loans, to operate its business on an interim

 11   basis pending a final hearing (“CC Motion”). The CC Motion did not seek Court approval to

 12   continue with the pre-petition cash management system (i.e., use of the lockbox account held at
 13   Wells Fargo Bank), as Plamex desired for all of the funds of its bankruptcy estate (primarily rents
 14   from Plaza Mexico) to be deposited and disbursed through its DIP Accounts, with timely reporting
 15   as required by the OUST and other applicable provisions of the Bankruptcy Code and Federal
 16   Rules of Bankruptcy Procedure.
 17          20.     Prior to the April 16, 2021 interim hearing on the CC Motion, Plamex obtained
 18   Wells Fargo’s consent for use of cash collateral on an interim basis, based on agreed terms
 19   reflected in the interim order approving the CC Motion entered by the Court on March 23, 2021
 20   (the “Interim CC Order”). As reflected in the Interim CC Order, the Court also set a final hearing

 21   on the CC Motion for May 11, 2021.

 22          21.     Prior to the May 11, 2021 final hearing on the CC Motion, Plamex and Wells Fargo

 23   entered into a written stipulation for use of cash collateral (“CC Stipulation”) which provided for,

 24   among other things, authority for Plamex to use cash collateral through August 31, 2021 pursuant

 25   to a budget and other terms stated in the CC Stipulation. The CC Stipulation also provided for

 26   Plamex to start making adequate protection payments to Wells Fargo, commencing on May 15,

 27   2021 and by the 15th day of every month thereafter, in an amount equal to the accrued interest at

 28



                                                      10
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                  Desc
                              Main Document    Page 13 of 37


  1   the non-default rate which is approximately $400,000 per month. The payments due in May and

  2   June 2021 were to be paid from and funded out of the Reserves, with all payments thereafter to be

  3   paid from and funded out of Plamex’s post-petition operations and cash.

  4          22.     At the final hearing on May 11, 2021, the Court approved the CC Stipulation on a

  5   final basis, and set a further hearing on the CC Motion for August 19, 2021. The Court entered a

  6   final order granting the CC Motion on a final basis on May 12, 2021 (the “Final CC Order”).

  7          23.     Plamex has been paying the expenses set forth in the Court-approved budget in

  8   accordance with the terms of the Interim CC Order and Final CC Order.

  9          24.     At the Debtors’ initial chapter 11 status conferences conducted on June 17, 2021,

 10   the Court established August 20, 2021 as the bar date for the filing of proofs of claim in each of the

 11   Debtors’ bankruptcy cases (the “Claims Bar Date”). On June 21, 2021, each of the Debtors filed

 12   and served a notice of the Claims Bar Date on all its respective creditors.
 13          25.     The Debtors have made the decision that the best interests of their estates are served
 14   by their employment of a highly qualified real estate broker to assist the Debtors either to sell Plaza
 15   Mexico for the most money possible or to find an investment partner to team up with the Debtors
 16   either in connection with a sale process or a reorganization process.
 17          26.     After interviewing and consulting with a number of qualified real estate brokers, the
 18   Debtors decided that NAI Capital Commercial, Inc. (the “NAI Capital”) was the ideal broker to
 19   represent the Debtors in these cases. NAI Capital has approximately 223 brokers working in 13
 20   offices throughout Southern California, and NAI Capital has an extremely strong presence in

 21   Southern California yet is part of a worldwide network that provides NAI Capital with access to

 22   prospective buyers and investors worldwide.

 23          27.     On June 11, 2021, the Debtors filed their application to jointly employ NAI Capital

 24   as their real estate broker (the “NAI Application”) in accordance with the written listing agreement

 25   attached as an exhibit thereto.

 26          28.     On June 17, 2021, in anticipation of its objection to the NAI Application, Wells

 27   Fargo filed a motion seeking the entry of an order, pursuant to Federal Rule of Bankruptcy

 28



                                                        11
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39             Desc
                             Main Document    Page 14 of 37


  1   Procedure 2004, authorizing Wells Fargo to (i) conduct examinations of Donald Chae, in his

  2   capacity as the managing member of the Debtors, and Luis Valenzuela, in his capacity as the day-

  3   to-day manager of the Plaza Mexico shopping center, and (ii) compel the production of documents

  4   as requested therein (the “Rule 2004 Motion”). On June 22, 2021, the Court entered an order

  5   granting the Rule 2004 Motion.

  6          29.     On June 24, 2021, Wells Fargo filed its objection to the NAI Application (the

  7   “Objection”). On June 28, 2021, Quarry Head and Waterfall filed a joinder to Wells Fargo’s

  8   Objection (the “Joinder”).

  9          30.     On July 7, 2021, Wells Fargo took the examination of Luis Valenzuela. On July 9,

 10   2021, Wells Fargo took the examination of Donald Chae. Documents which were responsive to

 11   Wells Fargo’s document requests (as set forth in the Rule 2004 Motion) were previously produced

 12   by the Debtors on June 7, 2021, pursuant to an informal request from Wells Fargo. Following the

 13   examinations of Mr. Valenzuela and Mr. Chae, the Debtors produced additional documents to

 14   Wells Fargo.

 15          31.     On July 8, 2021, the Debtors filed their reply to the Objection and Joinder. The

 16   hearing on the NAI Application is set for July 15, 2021.

 17   D.     The Need For An Extension Of The Debtors’ Exclusive Periods To File A Plan And

 18          Obtain Acceptances Thereof.
 19          32.     Pursuant to 11 U.S.C. § 1121(d), the Debtors’ exclusive periods to file a plan of
 20   reorganization (“Plan”) and obtain acceptances thereof will expire, without extension, on August

 21   12, 2021 and October 11, 2021, respectively.

 22          33.     The Debtors have been required to devote time during the three-month period

 23   following the Petition Date to comply with numerous Chapter 11 administrative requirements, to

 24   address the document requests made by Wells Fargo and participate in the examinations of Luis

 25   Valenzuela and Donald Chae conducted by Wells Fargo, and to consult with and interview

 26   potential real estate brokers, all in addition to operating the Plaza Mexico shopping center and

 27

 28



                                                      12
Case 8:21-bk-10958-ES         Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                  Desc
                               Main Document    Page 15 of 37


  1   addressing the myriad of inquiries received from the Debtors’ creditors and tenants, and other

  2   parties in interest in these cases.

  3           34.     While the Debtors have identified an exit strategy for their bankruptcy cases – i.e.,

  4   either to sell Plaza Mexico for the most money possible or to find an investment partner to team up

  5   with the Debtors either in connection with a sale process or a reorganization process – and have

  6   identified and sought to employ NAI Capital as their real estate broker in connection with a

  7   marketing and sale process for Plaza Mexico, the Debtors have not yet obtained Court approval of

  8   their proposed employment of NAI Capital, and have not had adequate time to market and solicit

  9   offers for Plaza Mexico or to prepare and file a Plan by the current exclusivity deadline of August

 10   12, 2021.

 11           35.     The Debtors also require additional time to allow the Claims Bar Date (which the

 12   Court has established as August 20, 2021 in each of the Debtors’ cases) to pass so that the Debtors

 13   may carefully analyze the amount, validity, and extent of the claims asserted against each of the

 14   Debtors and formulate Plan terms which are feasible and fully address the universe of claims

 15   asserted against them in these cases.

 16           36.     Given the foregoing, the Debtors believe that it would be premature to file a Plan at

 17   this time. A premature plan will likely lead to further delays in the plan confirmation process and

 18   will serve only to increase the administrative costs of the Debtors’ cases as any plan filed now

 19   would likely need to be amended or modified.

 20           37.     Accordingly, by this Motion, the Debtors seek an order extending their exclusive

 21   periods to file a Plan (or Plans) and obtain acceptances thereof for approximately 90 days, to and

 22   including November 10, 2021 and January 10, 2022, respectively. The Debtors seek the foregoing

 23   extensions without prejudice to their rights to seek further extensions of exclusivity.

 24   ///

 25   ///

 26   ///

 27   ///

 28



                                                        13
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                  Desc
                             Main Document    Page 16 of 37


  1                                                    II.

  2                                             DISCUSSION

  3   A.     The Court Has Authority To Extend The Debtors’ Exclusive Periods To File A Plan

  4          Of Reorganization And Obtain Acceptances Thereof.

  5          Pursuant to Sections 1121(b) and (c) of the Bankruptcy Code, a Chapter 11 debtor has

  6   the exclusive right to file a plan of reorganization for a period of 120 days following the filing of

  7   the petition and an additional 60 days thereafter to solicit acceptances to any plan so filed. 11

  8   U.S.C. §§ 1121(b) and (c).

  9          Section 1121(d) of the Bankruptcy Code allows the Court to extend or reduce these time

 10   periods “for cause.” Section 1121(d) of the Bankruptcy Code provides, in pertinent part, as

 11   follows:

 12                  “(d)(1) Subject to paragraph (2), on request of a party in interest
 13                  made within the respective periods specified in subsections (b) and

 14                  (c) of this section and after notice and a hearing, the court may for
                     cause reduce or increase the 120-day period or the 180-day period
 15                  referred to in this section.
                        (2)(A) The 120-day period specified in paragraph (1) may not
 16                  be extended beyond a date that is 18 months after the date of the
                     order for relief under this chapter.
 17
                           (B) The 180-day period specified in paragraph (1) may not
 18                  be extended beyond a date that is 20 months after the date of the
                     order for relief under this chapter.”
 19

 20   11 U.S.C. § 1121(d)(1) and (2).

 21           The decision of whether to grant a request to extend or shorten the exclusivity periods

 22   lies within the sound discretion of the bankruptcy judge. In re AmKo Plastics, Inc., 197 B.R. 74,

 23   77 (Bankr. S.D. Ohio 1996); In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 409

 24   (Bankr. E.D.N.Y. 1989). The “cause” standard referred to in Section 1121 has been referred to

 25   as a general standard that allows the bankruptcy court “maximum flexibility to suit various types

 26   of reorganization proceedings.” In re Public Service Company of New Hampshire, 88 B.R. 521,

 27   534 (Bankr. D.N.H. 1988).

 28



                                                       14
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39              Desc
                             Main Document    Page 17 of 37


  1           The Bankruptcy Code does not define “cause” or establish formal criteria for extensions

  2   of the exclusivity periods. Consistent with a balanced, integrated approach to reorganizations

  3   under chapter 11, Congress contemplated that bankruptcy courts would apply the exclusivity

  4   provisions flexibly so as to promote the orderly, consensual and successful reorganization of a

  5   debtor’s affairs. See H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 220, 232 (1977) [hereinafter

  6   “House Report”]. Appropriate “cause” justifying extensions of the exclusivity periods should be

  7   interpreted in the context of the overall purposes of chapter 11 and the means Congress

  8   established for accomplishing them. Congress recognized that a debtor must have a reasonable

  9   time to formulate and negotiate a plan of reorganization. Denying a debtor an exclusive period

 10   to propose and confirm a plan could dissuade a debtor from choosing chapter 11 and encourage

 11   creditors to act unilaterally. House Report at 231-32. See also, In re Pine Run Trust, Inc., 67

 12   B.R. 432, 434 (Bankr. E.D. Pa. 1936) (exclusivity determinations should balance creditor and

 13   debtor interests in favor of reorganization).

 14           In determining whether “cause” exists to extend a debtor’s exclusivity periods,

 15   bankruptcy courts often consider the following so-called Dow Corning factors: (1) the size and

 16   complexity of the case; (2) the necessity of sufficient time to permit the debtor to negotiate a

 17   plan of reorganization and prepare adequate information; (3) the existence of good faith progress

 18   toward reorganization; (4) the fact that the debtor is paying its bills as they become due; (5)

 19   whether the debtor has demonstrated reasonable prospects for filing a viable plan; (6) whether

 20   the debtor has made progress in negotiations with its creditors; (7) the amount of time which has

 21   elapsed in the case; (8) whether the debtor is seeking an extension of exclusivity in order to

 22   pressure creditors to submit to the debtor’s reorganization demands; and (9) whether an

 23   unresolved contingency exists. In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D.

 24   Mich. 1997).

 25           The Debtors respectfully submit that an evaluation of the circumstances of these cases

 26   demonstrates that most, if not all, of the Dow Corning factors weigh in favor of an extension of

 27   the Debtors’ exclusivity periods.

 28



                                                      15
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                 Desc
                             Main Document    Page 18 of 37


  1          1.      The size and complexity of the case.

  2          The Debtors’ bankruptcy cases involve a very large, 403,242 square-foot community

  3   shopping center with more than 200 tenants, which, according to a recent appraisal commissioned

  4   by the Servicer, has a current market value of approximately $170 million (and in the Debtors’

  5   view, significantly higher market value). Wells Fargo and Quarry Head/Waterfall assert secured

  6   claims totaling more than $125 million in the Debtors’ cases. Given the value of Plaza Mexico,

  7   and the amount of claims asserted against the Debtors, the Debtors’ bankruptcy cases are neither

  8   small nor simple chapter 11 bankruptcy cases. In fact, on June 9, 2021, the OUST filed that certain

  9   Notice Of Applicability Of Large-Case United States Trustee Fee Guidelines, which notice is filed

 10   in every case identified as a “mega” case within this District. Based on the foregoing, the Debtors

 11   respectfully submit that this factor weighs in favor of an extension of the Debtors’ exclusivity

 12   periods.

 13          2.      The necessity of sufficient time to permit the debtor to negotiate a plan of

 14                  reorganization and prepare adequate information.
 15          The Debtors’ bankruptcy cases have only been pending for three (3) months. An objective
 16   evaluation of the facts and circumstances of the Debtors’ case reflects that the Debtors have not
 17   had sufficient time to permit the Debtors to formulate and negotiate a Plan or prepare adequate
 18   information in connection with such Plan. The Debtors require additional time to obtain Court
 19   approval of their employment of a real estate broker, to market and solicit offers for Plaza Mexico
 20   (with the assistance of a real estate broker), and to analyze all of the claims asserted against the

 21   Debtors (once the Claims Bar Date has passed) before the Debtors can formulate the terms of a

 22   feasible Plan, engage in Plan discussions and negotiations with their secured creditors and other

 23   constituents, and prepare all of the information required to be submitted in connection with a Plan.

 24   Given the foregoing, the Debtors’ request for additional time to formulate and negotiate a Plan and

 25   prepare adequate information in connection with such Plan is both reasonable and warranted.

 26   Accordingly, this factor weighs in favor of an extension of the Debtors’ exclusivity periods.

 27

 28



                                                       16
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                 Desc
                              Main Document    Page 19 of 37


  1          3.      The existence of good faith progress toward reorganization.

  2          The Debtors submit that they have been working, and will continue to work, in good faith

  3   and with reasonable diligence to progress towards a successful reorganization in these bankruptcy

  4   cases. Since the Petition Date, the Debtors have diligently addressed their reporting and other

  5   compliance requirements, responded to Wells Fargo’s document requests, attended Wells Fargo’s

  6   examinations of Mr. Valenzuela and Mr. Chae, identified an exit strategy for their bankruptcy

  7   cases, and taken steps to implement such exit strategy by, among other things, identifying and

  8   seeking Court approval of the employment of a real estate broker to engage in a robust marketing

  9   and sale process for Plaza Mexico. The Debtors anticipate that they will be able to focus on such

 10   marketing and sale process once they are successful in employing a real estate broker and, upon

 11   embarking on such marketing and sale process, the Debtors will be able to formulate and negotiate

 12   the terms of a confirmable Plan (or Plans). Accordingly, the Debtors respectfully submit that this

 13   factor also weighs in favor of an extension of the Debtors’ exclusivity periods.

 14          4.      The fact that the debtor is paying its bills as they become due.

 15          As reflected in the monthly operating reports that have been filed by Plamex to date1,
 16   Plamex has been paying, and will continue to pay, its post-petition operating expenses as they
 17   become due. As reflected in the monthly operating reports that have been filed by 3100 to date,
 18   3100 has no regular operating expenses. Based on the foregoing, the Debtors respectfully submit
 19   that this factor weighs in favor of an extension of the Debtors’ exclusivity periods.
 20          5.      Whether the debtor has demonstrated reasonable prospects for filing a viable

 21                  plan.

 22          The Debtors have more than a reasonable prospect for filing a viable plan (or plans) in

 23   these bankruptcy cases. Given the estimated current market value of Plaza Mexico (i.e., not less

 24   than $170 million), and the amounts currently asserted to be owed to secured creditors Wells Fargo

 25
         1
            In accordance with Rule 201 of the Federal Rules of Evidence, the Debtors request that
 26   the Court take judicial notice of the Monthly Operating Reports filed by Plamex for the months
      of April, 2021 [Doc. No. 87] and May, 2021 [Doc. No. 111], as well as the Monthly Operating
 27   Reports filed by 3100 for the months of April, 2021 [Doc. No. 86] and May, 2021 [Doc. No.
      110].
 28



                                                        17
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                              Main Document    Page 20 of 37


  1   and Quarry Head/Waterfall (i.e., totaling approximately $125 million), there is equity of at least

  2   $25 million in Plaza Mexico (if not significantly more) to support the Debtors’ efforts to propose a

  3   feasible plan of reorganization which provides for a recovery to all of the Debtors’ creditors. Thus,

  4   the Debtors respectfully submit that this factor weighs in favor of an extension of the Debtors’

  5   exclusivity periods.

  6          6.      Whether the debtor has made progress in negotiations with its creditors.

  7          The Debtors have been working diligently and in good faith since the Petition Date to take

  8   the actions necessary to be in a position to formulate the terms of a feasible Plan in these cases.

  9   This includes the Debtors’ efforts to identify and seek Court approval of the employment of a real

 10   estate broker. Notwithstanding the Objection to the NAI Application (and Joinder thereto by

 11   Quarry Head and Waterfall), NAI Capital has worked diligently with the Debtors to formulate and

 12   implement a global marketing plan for Plaza Mexico, and has already received a significant level

 13   of interest from numerous prospective buyers and investors. The Debtors believe it is somewhat

 14   premature to engage in substantive Plan discussions and negotiations with their secured creditors

 15   (and other constituents) until a real estate broker is employed in these cases and the marketing/sale

 16   process for Plaza Mexico is formally underway. Once such marketing/sale process has progressed

 17   and the market for Plaza Mexico has been tested, the Debtors intend to engage in discussions with

 18   the major constituents in these cases, including Wells Fargo, Quarry Head, Waterfall, and the

 19   Debtors’ unsecured creditors in the hopes of reaching agreement regarding a consensual Plan.

 20   Accordingly, the Debtors respectfully submit that this factor also weighs in favor of an extension

 21   of the Debtors’ exclusivity periods.

 22          7.      The amount of time which has elapsed in the case.

 23          This is the Debtors’ first request to extend their plan exclusivity periods. The Debtors’

 24   bankruptcy cases have been pending for only three (3) months. Based on the foregoing, the

 25   Debtors respectfully submit that this factor weighs in favor of an extension of the Debtors’

 26   exclusivity periods.

 27

 28



                                                       18
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                  Desc
                             Main Document    Page 21 of 37


  1          8.      Whether the debtor is seeking an extension of exclusivity in order to pressure

  2                  creditors to submit to the debtor’s reorganization demands.

  3          Courts have found cause to justify an extension of a chapter 11 debtor’s exclusivity

  4   periods where there is no evidence that an extension is being sought for purposes of pressuring

  5   creditors into acceding to a debtor’s reorganization demands. See In re Pine Run Trust, Inc.,

  6   supra. The Debtors’ request for extensions of their plan exclusivity periods in these cases – their

  7   first request – is being made in good faith and is not being made for the purpose of pressuring

  8   creditors into acceding to certain plan terms. On the contrary, the Debtors are motivated by their

  9   desire to pursue a consensual plan of reorganization, for the benefit of all of their creditors, in an

 10   orderly fashion and with minimal expense to their estates. Accordingly, the Debtors respectfully

 11   submit that this factor also weighs in favor of an extension of the Debtors’ exclusivity periods.

 12          9.      Whether an unresolved contingency exists.

 13          The Debtors’ application to employ NAI Capital, which has been objected to by Wells
 14   Fargo, Quarry Head and Waterfall, is an unresolved contingency which must be resolved before
 15   the Debtors can pursue a sale of Plaza Mexico and realistically take steps to formulate and
 16   implement an exit strategy in these cases. In addition, the Debtors believes that it would be
 17   prudent to wait until the Claims Bar Date (i.e., August 20, 2021) has passed to determine the
 18   universe of claims that will need to be accounted for in a Plan. Accordingly, the Debtors believe
 19   that it would be premature to file a Plan at this time. A premature Plan will likely lead to further
 20   delays in the plan confirmation process and will serve only to increase the administrative costs of

 21   these cases as any Plan filed now would likely need to be amended or modified. Based on the

 22   foregoing, the Debtors respectfully submit that this factor weighs in favor of an extension of the

 23   Debtors’ exclusivity periods.

 24          As the analysis of the Dow Corning factors above demonstrates, all of the factors weigh

 25   in favor of a further extension of the Debtors’ exclusivity periods. The Motion to extend the

 26   Debtors’ exclusivity periods should therefore be granted.

 27

 28



                                                       19
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39               Desc
                              Main Document    Page 22 of 37


  1   B.       Progress Towards Reorganization And Proper Motives Warrant An Extension Of

  2            The Debtors’ Plan Exclusivity Periods.

  3            Courts have recognized that the diligence of management and proper administration of

  4   the case are yet additional factors supporting an extension of the exclusivity periods. See In re

  5   United Press International, supra; In re Trainer’s, Inc., 17 B.R. 246, 247 (Bankr. E.D. Pa.

  6   1982). The Debtors are properly administering their Chapter 11 cases in that they have complied

  7   with all of the requirements of the Bankruptcy Code and the Federal Rules of Bankruptcy

  8   Procedure and are in substantial compliance with the requirements of the Office of the United

  9   States Trustee applicable to debtors in possession. Under these circumstances, the Court may

 10   extend the Debtors’ exclusivity periods for filing a Plan and obtaining acceptances thereof with

 11   the confidence that the Debtors are in substantial compliance with the requirements that are a

 12   condition to the Debtors’ maintaining control of their bankruptcy cases.

 13                                                    III.

 14                                             CONCLUSION

 15            Based upon all of the foregoing, the Debtors respectfully request that this Court enter an
 16   order:
 17            (1)    granting the Motion in its entirety;
 18            (2)    extending each of the Debtors’ exclusive periods to file a Plan and obtain
 19   acceptances thereof for approximately 90 days, to and including November 10, 2021 and January
 20   10, 2022, respectively, without prejudice to the Debtors’ rights to seek further extensions of such

 21   periods; and

 22            (3)    granting such further relief as the Court deems just and proper.

 23   Dated: July 15, 2021                           PLAMEX INVESTMENT, LLC, et al.

 24                                                  By:      /s/ Juliet Y. Oh
 25                                                           RON BENDER
                                                              MONICA Y. KIM
 26                                                           JULIET Y. OH
                                                              Counsel for Chapter 11 Debtors and
 27                                                           Debtors in Possession
 28



                                                       20
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 23 of 37


  1                           DECLARATION OF LUIS C. VALENZUELA

  2          I, Luis C. Valenzuela, hereby declare as follows:

  3          1.      I have personal knowledge of the facts set forth below and, if called to testify, I

  4   would and could competently testify thereto.         I am the Executive Vice President of M+D

  5   Properties, a California corporation, which is the manager (the “Manager”) of Plamex Investment,

  6   LLC, a Delaware limited liability company (“Plamex”), and 3100 E. Imperial Investment, LLC, a

  7   Delaware limited liability company (“3100,” and together with Plamex, the “Debtors”), the chapter

  8   11 debtors and debtors-in-possession herein. In my capacity as the Executive Vice President of

  9   Manager, I am in charge of overseeing, supervising and monitoring all aspects of the commercial

 10   real property owned by Plamex commonly known as “Plaza Mexico,” a 403,242 square-foot

 11   community shopping center offering specialty retail and dining located in Lynwood, California just

 12   north of the 105 freeway, approximately 20 minutes from LAX (“Plaza Mexico” or the

 13   “Property”), including leasing, collection of rents, financing, maintenance and repairs of the
 14   property, and security for the Property. I have been intimately involved in the development and
 15   operation of Plaza Mexico for over 5 years. I am therefore familiar with the business operations
 16   and financial records of the Debtors.
 17          2.      I make this declaration in support of that certain Notice Of Motion And Motion For
 18   Order Extending Debtors’ Exclusive Periods To File Plan Of Reorganization And Obtain
 19   Acceptances Thereof (the “Motion”), to which this declaration is attached. All capitalized terms
 20   not specifically defined herein shall have the meanings ascribed to them in the Motion.

 21          3.      On April 14, 2021 (the “Petition Date”), each of the Debtors filed a voluntary

 22   petition for relief under Chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtors

 23   have operated their businesses, managed their financial affairs, and operated their bankruptcy

 24   estates as debtors-in-possession.

 25          4.      The two individuals who serve as the principals of the Debtors are Min Chae and

 26   Donald Chae, brothers who each have more than 30 years of experience in real estate investment,

 27   development, and management. The Chae brothers’ specialty and expertise rest in creating vibrant

 28



                                                      21
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                    Desc
                              Main Document    Page 24 of 37


  1   and thriving cultural retail centers at previously under-performing locations, particularly in

  2   ethnically diverse areas. The “Plaza Mexico” is one such project and the crown jewel of the Chae

  3   brothers’ real estate portfolio.

  4           5.      Plamex is the fee simple owner of Plaza Mexico (“Plaza Mexico” or the

  5   “Property”), a 403,242 square-foot community shopping center offering specialty retail and dining

  6   located in Lynwood, California just north of the 105 freeway (approximately 20 minutes from

  7   LAX). For over 20 years, Plaza Mexico has been a community landmark in Southern California.

  8   The premise behind Plaza Mexico is to represent the rich Latino heritage of the community and

  9   create an authentic Mexican cultural landscape through the incorporation of Mexican architecture,

 10   authentic building materials, notable monuments, and a forum to celebrate all Mexican fiestas.

 11   Currently, Plaza Mexico is occupied by tenants that include Food 4 Less, Rite Aid, Curacao,

 12   Chuck E. Cheese, and a wide variety of restaurants and retailers of clothing, electronics, shoes,

 13   toys, jewelry, and furniture. The Property also generates a modest revenue from advertising it sells

 14   on its LED tower, which overlooks the I-105 Freeway.

 15           6.      Plamex is wholly-owned by its sole member, 3100. In turn, 3100 is wholly owned

 16   by an entity called Placo Investment, LLC (“Placo”), and Placo is wholly-owned by ISLT

 17   Investment, LLC (“ISLT”). Neither Placo nor ISLT has filed its own bankruptcy case. I am
 18   advised and believe that the multi-layered organizational structure of the Debtors and their parent
 19   companies, as well as the terms of the limited liability agreements for the Debtors, as amended and
 20   restated, are the direct result of pre-petition structured finance and securitization transactions.

 21           7.      The Debtors’ bankruptcy filings were the results of two primary factors: (i)

 22   substantial loss of rent revenue from Plamex’s tenants due to the COVID-19 pandemic which

 23   caused the Debtors to default on their obligations to their secured lenders, and (ii) efforts by the

 24   secured lenders to foreclose on their collateral, including a foreclosure sale on the membership

 25   interests held by 3100 in Plamex, which was scheduled by 3100’s secured lenders for April 15,

 26   2021.

 27

 28



                                                         22
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39               Desc
                              Main Document    Page 25 of 37


  1           8.      Plaza Mexico has not been immune to the financial effects of the COVID-19

  2   pandemic. Due to government-imposed stay-at-home orders and related restrictions which started

  3   in March of 2020, Plaza Mexico’s tenants were required to close and/or experienced a drastic loss

  4   of business, sales and income. Many of the tenants did not pay full or any rents to Plamex, which,

  5   in turn, resulted in a default by the Debtors to their secured lenders. The Debtors and their parent

  6   companies were in the process of re-financing at the time the pandemic hit, which halted the

  7   process. Recently, as California has started to ease restrictions, rent collections at Plaza Mexico

  8   have been brought almost back to pre-pandemic levels. There is an increase in foot traffic, and

  9   tenants are starting to pay rents timely. However, despite these positive movements, the secured

 10   lenders who provided mezzanine loans to 3100 were unwilling to stop their April 15, 2021

 11   foreclosure sale. As a result, the Debtors had no choice but to file their bankruptcy petitions to

 12   preserve their assets for the benefit of all constituencies.

 13           9.      Plamex – Senior Loans.          On June 16, 2016, Plamex, as borrower, obtained

 14   $106,000,000 in loans from Natixis, New York Branch (“Senior Loans”), secured by a “Deed of
 15   Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing” (“Deed of Trust”)
 16   upon the Plaza Mexico real property, and liens upon substantially all other assets of Plamex
 17   purportedly perfected by, among other things, the recording of UCC-1 financing statements in the
 18   States of Delaware and California. I am advised and believe that the promissory note evidencing
 19   the Senior Loans was contemporaneously severed and split into six replacement promissory notes:
 20   Replacement Promissory Note A-1 for $28,000,000, Replacement Promissory Note A-2 for

 21   $20,000,000, Replacement Promissory Note A-3 for $20,000,000, Replacement Promissory Note

 22   A-4 for $20,000,000, Replacement Promissory Note A-5 for $10,000,000, and Replacement

 23   Promissory Note A-6 for $8,000,000 (collectively, the “Notes”), all of which Notes I am advised

 24   are held by Wells Fargo Bank, National Association, as Trustee for Morgan Stanley Capital I Trust

 25   2016-UBS11, Commercial Mortgage-Pass Through Certificates, Series 2016-UBS11 (“Wells

 26   Fargo”). I am advised and believe that CWCapital Asset Management, LLC is the servicer

 27   (“Servicer”) of all of the Notes.

 28



                                                         23
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                   Desc
                             Main Document    Page 26 of 37


  1          10.     The Senior Loans matured on or about July 5, 2021. The Senior Loans accrue non-

  2   default interest at a fixed rate of 4.598%, and default interest rate that is the lesser of (i) maximum

  3   rate permitted by applicable law, or (ii) 5% above the regular rate. Plamex went into default on the

  4   Senior Loans in May 2020. Given the pandemic and its financial effects, including Plamex’s

  5   efforts to re-finance the Senior Loans which was in process during the Spring of 2020 when the

  6   pandemic suddenly hit, Plamex requested, but the holders of the Notes refused, to extend the

  7   maturity date of the Senior Loans. Post-petition, Plamex is continuing its efforts to seek a further

  8   extension of the maturity date of the Senior Loans. I am advised and believe that, as of the Petition

  9   Date, the holders of the Senior Loans contend that at least $107,779,709.71 in principal, interest,

 10   default interest, late charges, advances, administrative, liquidation and servicing fees and expenses,

 11   attorneys’ fees, and other costs and expenses.

 12          11.     In June 2016, at the time of the Senior Loans, the Plaza Mexico property was

 13   appraised at approximately $184-187 million. I have been advised by Wells Fargo of, and have

 14   been provided with a written report which reflects, an appraised value of $170 million for the Plaza

 15   Mexico property as of October 2020 (which appraisal report I am advised and believe was

 16   commissioned by the Servicer).

 17          12.     3100 – Mezzanine Loans. Concurrently with the Senior Loans, on June 16, 2016,

 18   3100 obtained $14,000,000 in mezzanine loans also from Natixis, New York Branch (“Mezzanine
 19   Loans”). I am advised and believe that the Mezzanine Loans were also contemporaneously or
 20   subsequently sold, conveyed and assigned to Waterfall Olympic Fund Grantor Trust, Series III

 21   (“Waterfall”) and Quarry Head 2017-1 Grantor Trust (“Quarry Head”). The Mezzanine Loans

 22   were primarily secured by a pledge of all of 3100’s membership interest in and to Plamex pursuant

 23   to a “Pledge and Security Agreement.” The holders of the Mezzanine Loans also purportedly

 24   perfected their liens on substantially all assets of 3100 by the recording of UCC-1 financing

 25   statements in the States of Delaware and California. I am advised and believe that Waterfall and

 26   Quarry Head assert that the balance of the Mezzanine Loans totaled more than $18 million as of

 27   the Petition Date.

 28



                                                        24
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                   Desc
                              Main Document    Page 27 of 37


  1          13.     Because 3100’s ability to service its debt payments on the Mezzanine Loans also

  2   hinges on the performance of Plaza Mexico, which it was unable to do as a result of the pandemic

  3   and its financial effects, 3100 also went into default as to the Mezzanine Loans. Waterfall and

  4   Quarry Head sought to foreclose upon the pledge and lien upon 3100’s membership interests in

  5   Plamex, with a UCC foreclosure sale scheduled for April 15, 2021. Plamex and 3100 commenced

  6   their bankruptcy cases to avoid foreclosure upon such membership interests and to preserve these

  7   interests and the Plaza Mexico property for all constituents.

  8          14.     Pursuant to an “Intercreditor Agreement” between Natixis, New York Branch with

  9   itself on behalf of the Senior Loans and the Mezzanine Loans, the Mezzanine Loans are, among

 10   other things, subordinated to the Senior Loans, including as to payment.

 11          15.     Following the Petition Date, the Debtors were required to address the various

 12   substantial administrative matters attendant to the commencement of their bankruptcy cases.

 13   These matters included the preparation of the Debtors’ respective Schedules of Assets and

 14   Liabilities (collectively, the “Schedules”) and Statement of Financial Affairs (“SOFA”), which the

 15   Debtors timely filed. 3100 timely filed its Schedules and SOFA on April 28, 2021. Plamex timely
 16   filed its Schedules and SOFA on May 12, 2021, after obtaining an extension of its deadline to file
 17   the Schedules and SOFA from the Court.
 18          16.     Additionally, immediately after the Petition Date, the Debtors prepared and
 19   submitted materials required by the Office of the United States Trustee (the “OUST”). On April
 20   21, 2021, both of the Debtors timely their 7-Day Packages to the OUST. The Debtors attended

 21   their initial debtor’s interviews on May 3, 2021, and attended their meetings of creditors required

 22   under 11 U.S.C. § 341(a) on May 20, 2021, all of which were conducted by the OUST. The

 23   Debtors have also prepared and filed with the Court their monthly operating reports due to date.

 24          17.     I am advised and believe that, on June 9, 2021, the OUST filed a Notice Of

 25   Applicability Of Large-Case United States Trustee Fee Guidelines in the Debtors’ cases, which

 26   notice is filed in every case identified as a “mega” case within the Central District of California.

 27

 28



                                                        25
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 28 of 37


  1          18.     Pursuant to a “Management Agreement” dated September 22, 2011 between

  2   Plamex and Greenland Property Management, LLC (“Greenland”), Plamex employed Greenland

  3   to rent, lease, operate and manage the Plaza Mexico property. Greenland is an entity that is also

  4   ultimately owned by Donald Chae and Min Chae. Greenland, in conjunction with other property

  5   management companies owned by the Chae brothers, including M+D Properties (collectively,

  6   “Manager”), manage the day-to-day operations and affairs of the Plaza Mexico shopping center.

  7          19.     Plamex, Manager and the holders of the Senior Loans are also parties to a “Deposit

  8   Account Agreement” pursuant to which Plamex and Manager agreed that all rents from the

  9   property would be deposited and paid into a lockbox held at Wells Fargo Bank. A “Deposit

 10   Account Control Agreement” (i.e., a “DACA”) was executed by and among Plamex, Natixis, New

 11   York Branch, and Wells Fargo Bank setting forth the rights of the parties with respect to the
 12   lockbox account.
 13          20.     As of the Petition Date, the balances in the lockbox and many other reserve
 14   accounts maintained by the Servicer on behalf of the holders of the Notes were approximately $4.5
 15   million (collectively, the “Reserves”). As mandated by the OUST, immediately following the
 16   filing of their bankruptcy petitions, the Debtors each opened their respective general, payroll and
 17   tax debtor-in-possession bank accounts (“DIP Accounts”). Plamex took steps immediately after
 18   the Petition Date to close its pre-petition bank accounts, and to withdraw all funds contained in
 19   those pre-petition accounts so that such funds could be deposited into Plamex’s newly-established
 20   DIP Accounts at Axos Bank.

 21          21.     On the Petition Date, Plamex filed its emergency motion for authority to use cash

 22   collateral of Wells Fargo, the holders of the Senior Loans, to operate its business on an interim

 23   basis pending a final hearing (“CC Motion”). The CC Motion did not seek Court approval to

 24   continue with the pre-petition cash management system (i.e., use of the lockbox account held at

 25   Wells Fargo Bank), as Plamex desired for all of the funds of its bankruptcy estate (primarily rents

 26   from Plaza Mexico) to be deposited and disbursed through its DIP Accounts, with timely reporting

 27   as required by the OUST and other applicable provisions of the Bankruptcy Code and Federal

 28



                                                      26
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 29 of 37


  1   Rules of Bankruptcy Procedure.

  2          22.     Prior to the April 16, 2021 interim hearing on the CC Motion, Plamex obtained

  3   Wells Fargo’s consent for use of cash collateral on an interim basis, based on agreed terms

  4   reflected in the interim order approving the CC Motion entered by the Court on March 23, 2021

  5   (the “Interim CC Order”). As reflected in the Interim CC Order, the Court also set a final hearing

  6   on the CC Motion for May 11, 2021.

  7          23.     Prior to the May 11, 2021 final hearing on the CC Motion, Plamex and Wells Fargo

  8   entered into a written stipulation for use of cash collateral (“CC Stipulation”) which provided for,

  9   among other things, authority for Plamex to use cash collateral through August 31, 2021 pursuant

 10   to a budget and other terms stated in the CC Stipulation. The CC Stipulation also provided for

 11   Plamex to start making adequate protection payments to Wells Fargo, commencing on May 15,

 12   2021 and by the 15th day of every month thereafter, in an amount equal to the accrued interest at

 13   the non-default rate which is approximately $400,000 per month. The payments due in May and

 14   June 2021 were to be paid from and funded out of the Reserves, with all payments thereafter to be

 15   paid from and funded out of Plamex’s post-petition operations and cash.

 16          24.     I am advised and believe that, at the final hearing on May 11, 2021, the Court

 17   approved the CC Stipulation on a final basis, and set a further hearing on the CC Motion for

 18   August 19, 2021. I am advised and believe that the Court entered a final order granting the CC

 19   Motion on a final basis on May 12, 2021 (the “Final CC Order”).

 20          25.     Plamex has been paying the expenses set forth in the Court-approved budget in

 21   accordance with the terms of the Interim CC Order and Final CC Order.

 22          26.     I am advised and believe that, at the Debtors’ initial chapter 11 status conferences

 23   conducted on June 17, 2021, the Court established August 20, 2021 as the bar date for the filing of

 24   proofs of claim in each of the Debtors’ bankruptcy cases (the “Claims Bar Date”). I am advised

 25   and believe that, on June 21, 2021, counsel for the Debtors filed and served a notice of the Claims

 26   Bar Date on all of the Debtors’ creditors.

 27

 28



                                                      27
Case 8:21-bk-10958-ES        Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                  Desc
                              Main Document    Page 30 of 37


  1          27.     The Debtors have made the decision that the best interests of their estates are served

  2   by their employment of a highly qualified real estate broker to assist the Debtors either to sell Plaza

  3   Mexico for the most money possible or to find an investment partner to team up with the Debtors

  4   either in connection with a sale process or a reorganization process.

  5          28.     After interviewing and consulting with a number of qualified real estate brokers, the

  6   Debtors decided that NAI Capital Commercial, Inc. (the “NAI Capital”) was the ideal broker to

  7   represent the Debtors in these cases. I am advised and believe that NAI Capital has approximately

  8   223 brokers working in 13 offices throughout Southern California, and NAI Capital has an

  9   extremely strong presence in Southern California yet is part of a worldwide network that provides

 10   NAI Capital with access to prospective buyers and investors worldwide.             I was the person

 11   primarily responsible for interviewing and consulting with numerous real estate brokers and

 12   believe, based upon such interviews and consultations, that NAI Capital is eminently qualified to

 13   market and sell Plaza Mexico.

 14          29.     On June 11, 2021, the Debtors filed their application to jointly employ NAI Capital

 15   as their real estate broker (the “NAI Application”) in accordance with the written listing agreement

 16   attached as an exhibit thereto.
 17          30.     On June 17, 2021, Wells Fargo filed a motion in the Debtors’ bankruptcy cases
 18   seeking the entry of an order, pursuant to Federal Rule of Bankruptcy Procedure 2004, authorizing
 19   Wells Fargo to (i) conduct examinations of Donald Chae, in his capacity as the managing member
 20   of the Debtors, and me, in my capacity as the day-to-day manager of the Plaza Mexico shopping

 21   center, and (ii) compel the production of documents as requested therein (the “Rule 2004

 22   Motion”). I am advised and believe that, on June 22, 2021, the Court entered an order granting the

 23   Rule 2004 Motion.

 24          31.     On June 24, 2021, Wells Fargo filed its objection to the NAI Application (the

 25   “Objection”). On June 28, 2021, Quarry Head and Waterfall filed a joinder to Wells Fargo’s

 26   Objection (the “Joinder”). I have personally reviewed both the Objection and the Joinder.

 27

 28



                                                        28
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 31 of 37


  1            32.   On July 7, 2021, Wells Fargo took my examination. On July 9, 2021, Wells Fargo

  2   took the examination of Donald Chae. Documents which were responsive to Wells Fargo’s

  3   document requests (as set forth in the Rule 2004 Motion) were previously produced by the Debtors

  4   on June 7, 2021, pursuant to an informal request from Wells Fargo. Following the examinations of

  5   Donald Chae and me, the Debtors produced additional documents to Wells Fargo.

  6            33.   On July 8, 2021, the Debtors filed their reply to the Objection and Joinder. The

  7   hearing on the NAI Application is set for July 15, 2021.

  8            34.   Notwithstanding the Objection to the NAI Application (and Joinder thereto by

  9   Quarry Head and Waterfall), NAI Capital has worked diligently with the Debtors to formulate and

 10   implement a global marketing plan for Plaza Mexico, and has already received a significant level

 11   of interest from numerous prospective buyers and investors.

 12            35.   I am advised and believe that the Debtors’ exclusive periods to file a plan of

 13   reorganization (“Plan”) and obtain acceptances thereof will expire, without extension, on August

 14   12, 2021 and October 11, 2021, respectively.
 15            36.   The Debtors have been required to devote time during the three-month period
 16   following the Petition Date to comply with numerous Chapter 11 administrative requirements, to
 17   address the document requests made by Wells Fargo and participate in the examinations of Mr.
 18   Chae and me conducted by Wells Fargo, and to consult with and interview potential real estate
 19   brokers, all in addition to operating the Plaza Mexico shopping center and addressing the myriad of
 20   inquiries received from the Debtors’ creditors and tenants, and other parties in interest in these

 21   cases.

 22            37.   While the Debtors have identified an exit strategy for their bankruptcy cases – i.e.,

 23   either to sell Plaza Mexico for the most money possible or to find an investment partner to team up

 24   with the Debtors either in connection with a sale process or a reorganization process – and have

 25   identified and sought to employ NAI Capital as their real estate broker in connection with a

 26   marketing and sale process for Plaza Mexico, the Debtors have not yet obtained Court approval of

 27   their proposed employment of NAI Capital, and have not had adequate time to market and solicit

 28



                                                      29
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                Desc
                             Main Document    Page 32 of 37


  1   offers for Plaza Mexico or to prepare and file a Plan by the current exclusivity deadline of August

  2   12, 2021.

  3          38.     I believe that the Debtors also require additional time to allow the Claims Bar Date

  4   (which the Court has established as August 20, 2021 in each of the Debtors’ cases) to pass so that

  5   the Debtors may carefully analyze the amount, validity, and extent of the claims asserted against

  6   each of the Debtors and formulate Plan terms which are feasible and fully address the universe of

  7   claims asserted against them in the Debtors’ cases.

  8          39.     Given the foregoing, I believe that it would be premature for the Debtors to file a

  9   Plan at this time. A premature plan will likely lead to further delays in the plan confirmation

 10   process and will serve only to increase the administrative costs of the Debtors’ cases as any plan

 11   filed now would likely need to be amended or modified.

 12          38.     Accordingly, the Debtors are seeking extensions of their exclusive periods to file a

 13   Plan (or Plans) and obtain acceptances thereof for approximately 90 days, to and including

 14   November 10, 2021 and January 10, 2022, respectively.

 15          39.     The Debtors and their management have been working, and will continue to work,

 16   in good faith and with reasonable diligence to progress towards a successful reorganization in the

 17   Debtors’ bankruptcy cases. Since the Petition Date, the Debtors have diligently addressed their

 18   reporting and other compliance requirements, responded to Wells Fargo’s document requests,

 19   attended Wells Fargo’s examinations of Mr. Valenzuela and Mr. Chae, identified an exit strategy

 20   for their bankruptcy cases, and taken steps to implement such exit strategy by, among other things,

 21   identifying and seeking Court approval of the employment of a real estate broker to engage in a

 22   robust marketing and sale process for Plaza Mexico. I anticipate that the Debtors will be able to

 23   focus on such marketing and sale process once they are successful in employing a real estate

 24   broker and, upon embarking on such marketing and sale process, the Debtors will be able to

 25   formulate and negotiate the terms of a confirmable Plan (or Plans).

 26   ///

 27   ///

 28



                                                      30
Case 8:21-bk-10958-ES       Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                   Desc
                             Main Document    Page 33 of 37


  1          40.     I believe it is somewhat premature for the Debtors to engage in substantive Plan

  2   discussions and negotiations with their secured creditors (and other constituents) until a real estate
  3   broker is employed in these cases and the marketing/sale process for Plaza Mexico is formally
  4   underway. Once such marketing/sale process has progressed and the market for Plaza Mexico has
  5   been tested, the Debtors intend to engage in discussions with the major constituents in these cases,
  6   including Wells Fargo, Quarry Head, Waterfall, and the Debtors’ unsecured creditors in the hopes
  7   of reaching agreement regarding a consensual Plan.
  8          41.     The Debtors’ request for extensions of their plan exclusivity periods in these cases

  9   (their first request) is being made in good faith and is not being made for the purpose of pressuring
 10   creditors into acceding to certain plan terms. On the contrary, the Debtors desire to pursue a

 11   consensual plan of reorganization, for the benefit of all of their creditors, in an orderly fashion and

 12   with minimal expense to their estates.

 13          42.     As reflected in the monthly operating reports that have been filed by Plamex to

 14   date, Plamex has been paying, and will continue to pay, its post-petition operating expenses as they

 15   become due. As reflected in the monthly operating reports that have been filed by 3100 to date,

 16   3100 has no regular operating expenses.

 17

 18          I declare under penalty of perjury under the laws of the United States of America that the

 19   foregoing is true and correct.

 20          Executed this 15th day of July, 2021, at Lynwood, California.

 21

 22

 23                                                   LUIS C. VALENZUELA
 24

 25

 26
 27
 28



                                                        31
Case 8:21-bk-10958-ES                Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                                       Desc
                                      Main Document    Page 34 of 37

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR
      ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO FILE PLAN OF REORGANIZATION
  4   AND OBTAIN ACCEPTANCES THEREOF; MEMORANDUM OF POINTS AND AUTHORITIES;
      DECLARATION OF LUIS C. VALENZUELA IN SUPPORT THEREOF will be served or was served (a)
  5   on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
      stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On July 15, 2021, I checked the CM/ECF docket for this bankruptcy case or
  8   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  9
               Ron Bender rb@lnbyb.com
 10            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
 11            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Monica Y Kim myk@lnbyb.com, myk@ecf.inforuptcy.com
 12            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 13            Kyle J Mathews kmathews@sheppardmullin.com
               Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
 14            Robert E Opera ropera@wghlawyers.com,
                jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
 15            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
 16            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 17
      2. SERVED BY UNITED STATES MAIL: On July 15, 2021, I served the following persons and/or
 18   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 19   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 20
 21                                                                                    Service List continued on attached page

 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10958-ES                Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39                                       Desc
                                      Main Document    Page 35 of 37

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on July 15, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      Served by Overnight Mail
  5   Honorable Erithe A. Smith
      United States Bankruptcy Court
  6   Ronald Reagan Federal Building and Courthouse
      411 West Fourth Street, Suite 5040 / Courtroom 5A
  7   Santa Ana, CA 92701-4593

  8
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  9
       July 15, 2021                    Stephanie Reichert                               /s/ Stephanie Reichert
 10
       Date                             Type Name                                        Signature
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10958-ES         Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39               Desc
                                       Main Document    Page 36 of 37
Plamex and 3100                                                                Office of the U.S. Trustee
Secured, UST, Top 20, RSN                                                      Region 16
                                                                               411 W 4th St #7160
                                                                               Santa Ana, CA 92701


The Lynwood Redevelopment Agency         Wells Fargo Bank, N.A., as Trustee    Perkins Coie LLP
11330 Bullis Road                        Morgan Stanley Cap I Trust 2016-UBS   2901 N. Central Ave., Suite 2000
Lynwood, CA 90262                        9062 Old Annapolis Road               Attn: Liana W. Spendlove
                                         Columbia, MD 21045                    Phoenix, AZ 85012


CWCapital Asset Management               Natixis, New York Branch              Perkins Coie LLP
900 19th Street NW, 8th Floor            1251 Avenue of the Americas           1888 Century Park East, Suite 1700
Attn: Ariel Levin/Jake Hamel             New York, NY 10020                    Attn: Mark Birnbaum
Washington, DC 20006                                                           Los Angeles, CA 90067


Quarry Head 2017-1 Grantor Trust         c/o CWCapital Investments LLC         c/o Keybank Real Estate Capital
c/o Waterfall Asset Management, LLC      7501 Wisconsin Ave., Suite 500 West   11501 Outlook Street, Suite 300
1251 Ave. of the Americas, 50th Fl.      Attn: Chris McCormack                 Attn: Stephen J. Friedman
New York, NY 10020                       Bethesda, MD 20814                    Overland Park, KS 66211


c/o Keybank Real Estate Capital          Greenberg Traurig, PA                 Quarry Head 2017-1 Grantor Trust
11501 Outlook Street, Suite 300          Attn: Laura Gangemi Vignola, Esq.     c/o Waterfall Asset Management, LLC
Attn: Timothy R. Gruenenfelder           333 S.E. 2nd Avenue                   1140 Ave. of the Americas, 7th Fl.
Overland Park, KS 66211                  Miami, FL 33131                       New York, NY 10036


WF 1105, LLC                             Better & Best Building Service Inc.   Bioncos La Huerta
c/o Waterfall Asset Management, LLC      1833 Avenida San Lorenzo              8557 Orange Street
Attention: General Counsel               Fullerton, CA 92833                   Downey, CA 90242
1140 Ave of the Americas, 7th Fl
New York, New York 10036

Autofin USA                              Family Acupuncture & Herb Clinic      Fashion Qrew
3180 E. Imperial Hwy. #G                 3150 E. Imperial Hwy B8-206           1324 E. Washington Blvd
Lynwood, CA 90262                        Lynwood, CA 90262                     Los Angeles, CA 90021



Bubbles Apparel                          Grupo Concordia LA                    Grupo Pakar LLC
2839 Sycamore Avenue                     5919 San Miguel Road                  9595 Six Pines Drive Suite 8210
La Crescenta, CA 91214                   Bonita, CA 91902                      The Woodlands, TX 77382



GTO Security                             Hip Hop Zone                          JPL Event Enterprise LLC
2202 S Figueroa Street, Suite 134        3100 E. Imperial Hwy #1009            1238 South Beach Blvd
Los Angeles, CA 90017                    Lynwood, CA 90262                     Anaheim, CA 92804



Happy Land                               Pho VNK                               Planet Fitness
6732 Los Verdes Dr. #3                   3180 E. Imperial Hwy, Suite C         125 E. Elm Street, Suite 300
Rancho Palos Verdes, CA 90275            Lynwood, CA 90262                     Conshohocken, PA 19428
        Case 8:21-bk-10958-ES   Doc 114 Filed 07/15/21 Entered 07/15/21 15:51:39        Desc
                                 Main Document    Page 37 of 37
Jose Alan Sandoval-Iniquez         The Kickin' Crab                 Star Buffet Lynwood
15137 San Jose Ave                 3170 Imperial Hwy B4B102         11383 Long Beach Blvd
Paramount, CA 90723                Lynwood, CA 90262                Lynwood, CA 90262



Real De Oaxaca                     Request for Special Notice       Request for Special Notice
11215 Long Beach Blvd #1010        Stephen T. Owens & Tania Ochoa   David M. Neff, III
Lynwood, CA 90262                  Alvarez-Glasman & Colvin         Amir Gamliel, Cal. Bar No. 268121
                                   13181 Crossroads Parkway North   PERKINS COIE LLP
                                   Suite 400, West Tower            1888 Century Park East, Suite 1700
                                   City of Industry, CA 91746       Los Angeles, CA 90067
